 Case 2:19-cv-00740-SPC-MRM Document 1 Filed 10/10/19 Page 1 of 5 PageID 1



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION

JEFFREY JOEL JUDY,                    )
an individual,                        )
                                      )              CASE NO.:
              Plaintiff,              )
vs.                                   )
                                      )
MYERS SAND REALTY LLC,                )
an Indiana Limited Liability Company, )
                                      )
              Defendant.              )
__________________________________ )

                                         COMPLAINT

       Plaintiff, JEFFREY JOEL JUDY (hereinafter “Mr. Judy” or “Plaintiff”), through his

undersigned counsel, hereby files this Complaint and sues MYERS SAND REALTY LLC, an

Indiana Limited Liability Company, for injunctive relief, attorney’s fees and costs pursuant to

Title III of the Americans With Disabilities Act, 42 U.S.C. § 12181 et seq., (“ADA”), and

alleges:

                              JURISDICTION AND PARTIES

       1.     This is an action for declaratory and injunctive relief pursuant to Title III of the

Americans with Disabilities Act, 42 U.S.C. § 12181, et seq., (hereinafter referred to as the

“ADA”). This Court is vested with original jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343.

       2.     Venue is proper in this Court pursuant to 28 U.S.C. §1391(b).

       3.     Plaintiff is a resident of the State of Florida in Lee County.

       4.     Plaintiff was injured in a motorcycle accident and is paralyzed from the waist

down. Additionally, Plaintiff is a double leg amputee. Due to his injuries, Mr. Judy is a T8-T9

paraplegic and uses a wheelchair for his primary means of mobility.



                                                1
    Case 2:19-cv-00740-SPC-MRM Document 1 Filed 10/10/19 Page 2 of 5 PageID 2



           5.       Due to his disability, Plaintiff is substantially impaired in several major life

activities including walking, standing and bending and requires a wheelchair for mobility.

           6.       Defendant MYERS SAND REALTY LLC, an Indiana Limited Liability

Company (hereinafter “Defendant”), is registered to do business in the State of Florida. Upon

information and belief, Defendant is the owner, lessor and/or operator of the real property and

improvements which are the subject of this action, to wit: the “Property”, generally located at

525-535 Pine Island Road, North Fort Myers, Florida 33903 (referred to herein as the

“Property”).1 Defendant is responsible for complying with the ADA.

           7.       All events giving rise to this lawsuit occurred in the Middle District of Florida.

                             COUNT I - VIOLATION OF TITLE III OF THE
                               AMERICANS WITH DISABILITIES ACT

           8.       Plaintiff realleges and reavers the preceding Paragraphs as if they were expressly

restated herein.

           9.       The Property, a shopping plaza, is open to the public and provides goods and

services to the public.

           10.      Plaintiff resides approximately two (2) miles from the Defendant’s Property, has

visited the Property numerous times over the past two years and has attempted to utilize the

goods and services offered at the Property.

           11.      However, while at the Property, Plaintiff encountered serious difficulty accessing

the goods and utilizing the services therein due to the architectural barriers as discussed herein.

           12.      Despite the accessibility issues, Plaintiff continues to desire to visit the Property,

but fears that he will again encounter serious difficulty due to the barriers discussed herein.

However, but for the architectural barriers, Plaintiff would visit the Property more often.


1
    This lawsuit is not intended to cover the portions of the plaza which contain the Wal-Mart store.

                                                            2
 Case 2:19-cv-00740-SPC-MRM Document 1 Filed 10/10/19 Page 3 of 5 PageID 3



       13.     Plaintiff plans to and will visit the Property in the near future to utilize the goods

and services offered thereon.

       14.     Defendant is in violation of 42 U.S.C. § 12181 et seq. and 28 C.F.R. § 36.304 et

seq. and is discriminating against the Plaintiff due to, but not limited to, its failure to provide

and/or correct, the architectural barriers to access discussed below, which were personally

encountered and which hindered Plaintiff’s access to the Property:

               A.     Plaintiff encountered inaccessible parking designated for disabled use

                      throughout the Property due to slopes in excess of 1:48, faded striping and,

                      in several instances, a lack of accessible signage to identify the spaces as

                      exclusively for disabled use. This made it inconvenient and difficult for

                      Mr. Judy to locate and utilize the disabled use spaces.

               B.     Plaintiff additionally observed that there were no nearby disabled use

                      parking spaces near Dollar Tree, Rent-A-Center, Boost Mobile and

                      Aaron’s store at the Property.

               C.     Plaintiff encountered inaccessible curb ramps throughout the entire

                      Property due to excessive running slopes and lack of level landings at the

                      top of the ramps. This forced Mr. Judy to use extreme caution and

                      subjected him to increased risk of a fall while maneuvering over these

                      ramps.

               D.     Plaintiff encountered inaccessible sidewalks throughout the entire

                      Property due to cross slopes in excess of 1:48. This issue is also present at

                      the exterior of most tenant door entrances causing a lack of a level landing

                      at each entrance.     This forced Mr. Judy to use extreme caution and



                                                 3
 Case 2:19-cv-00740-SPC-MRM Document 1 Filed 10/10/19 Page 4 of 5 PageID 4



                       subjected him to increased risk of a fall while maneuvering over the

                       sidewalks and door entrances.

       15.     To date, the barriers to access and other violations of the ADA still exist and have

not been remedied or altered in such a way as to effectuate compliance with the provisions of the

ADA.

       16.     Independent of his intent to return as a patron of the Property, Plaintiff

additionally intends to return as an ADA tester to determine whether the barriers to access stated

herein have been remedied.

       17.     Removal of the barriers to access located at the Property would allow Plaintiff to

fully utilize the goods and services located therein.

       18.     The Plaintiff has been obligated to retain undersigned counsel for the filing and

prosecution of this action. Plaintiff is entitled to have his reasonable attorney’s fees, costs, and

expenses paid by Defendant.

                                         PRAYER FOR RELIEF

       WHEREFORE, the Plaintiff demands judgment against Defendant, and requests the

following injunctive and declaratory relief:

       A.      That the Court declares that the Property owned and operated by

               Defendant is in violation of the ADA;

       B.      That the Court enters an Order directing Defendant to alter its

               facility to make it accessible and useable by individuals with

               disabilities to the full extent required by the ADA;

       C.      That the Court enters an Order directing Defendant to evaluate and

               neutralize its policies and procedures towards persons with



                                                  4
 Case 2:19-cv-00740-SPC-MRM Document 1 Filed 10/10/19 Page 5 of 5 PageID 5



              disabilities for such reasonable time so as to allow Defendant to

              undertake and complete corrective procedures.

       D.     That the Court awards reasonable attorney’s fees, costs (including

              expert fees), and other expenses of suit, to the Plaintiff; and

       E.     That the Court awards such other and further relief as it deems

              necessary, just and proper.


Dated: October 10, 2019.

                                     Respectfully Submitted,


                                     KU & MUSSMAN, P.A.
                                     18501 Pines Boulevard, Ste. 209-A
                                     Pembroke Pines, Florida 33029
                                     Tel: (305) 891-1322
                                     Fax: (305) 891-4512
                                     louis@kumussman.com
                                     brian@kumussman.com

                                By___/s/ Louis Mussman________
                                    Louis I. Mussman
                                    (FL Bar #: 597155)
                                    Brian T. Ku
                                    (FL Bar # 610461)
                                    Attorneys for Plaintiff




                                                 5
